 Case 8:17-cv-00772-CJC-JDE Document 70 Filed 01/31/19 Page 1 of 1 Page ID #:2582

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


 Case No.       SACV 17-00772-CJC (JDEx)                         Date     January 31, 2019
 Title          Neofonie GmbH v. Artissimo Designs LLC




PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                        Not Reported
         Deputy Clerk                                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                           None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER CONTINUING COURT TRIAL



       The Court is in receipt of the parties’ revised Case Management Order and hereby sets
the jury trial for Tuesday, October 22, 2019 at 8:30 a.m. The pretrial conference is set for
October 7, 2019 at 3:00 p.m.




                                                                                 -   :        -
                                               Initials of Deputy Clerk    gga
cc:




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 1 of 1
